JUSTICE BOATRIGHT,
concurring in the judgment.
¶ 37 I agree with the majority's conclusion that the accrued vacation and sick leave of the husband in this case could not be equitably divided. I write separately however, because I believe the majority erred in two ways. First, in any case where the court divides a spouse's acerued leave as property and then orders maintenance or child support, the accrued leave is counted twice. Second, the majority minimizes the difficulty of determining the actual value of the leave on the date of distribution. In my opinion, the actual value of the accrued leave on the date of distribution is indeterminate and speculative and should only be distributed when a present value can be calculated. Hence, I respectfully concur in the judgment only.
I.
¶ 38 A trial court cannot equitably distribute property if it is counted twice. According to the majority, accrued leave is not a mere gratuity, but is instead compensation earned for services performed. Maj. op. 129 n 4. In other words, it is income. Even if the majority is correct that accrued leave is a type of compensation for services already performed, the employee spouse does not realize this income until the employee spouse either takes time off or receives payment in lieu of taking the leave. Thus, when a trial court equitably divides acerued leave as property, the court is actually dividing future income.
T 39 What the majority fails to consider is that future income is also used to form the basis for child support and maintenance orders. Courts calculate child support and maintenance based on income. § 14-10-115, C.R.S. (2018) (child support guidelines); § 14-10-114, CRS. (2013) (maintenance guidelines). And, future income is used to make the actual payments. See In re Marriage of Huff, 834 P.2d 244, 257 (Colo.1992). Therefore, under the majority's rationale, because the employee spouse does not receive the income earned from accrued leave until the employee spouse actually uses the leave, accrued leave is counted twice: first as a marital asset subject to equitable distribution at the time of dissolution, and then a second time as income, a percentage of which is paid as child support and/or maintenance.
*6381 40 Here, while the majority did not find that the accrued leave was subject to equitable distribution, this case illustrates the potential inequity of the majority's holding that an enforceable right to accrued leave can be a marital asset even in cases where child support and maintenance is ordered. At the time of the permanent orders, the trial court valued the husband's accrued leave at $23,282. The wife supplied that value to the court by multiplying the husband's accrued hours (both vacation and sick leave, totaling forty-five hours) by his hourly wage. The trial court then ordered the husband to pay one-half of that value, $11,616, to the wife. In addition, the trial court ordered the husband to pay child support and maintenance. So, the husband had to pay the wife half of the calculated value of his accrued leave and then pay child support and maintenance based on the income he earned when he used that same leave. This double counting of assets is inequitable. In my view, when child support or maintenance is ordered, accrued leave should only be treated as income when it is realized.
IL.
T41 Second, the majority's holding minimizes the requirement that a marital asset have a determinable present value. Simply put, a trial court cannot equitably distribute an asset that will not be realized until some date in the future if its present value cannot be accurately determined. Exeept in very rare cirenmstances,1 the present value of accrued leave is too speculative for a court to make an equitable division.
{42 As the majority acknowledged, property must be valued before courts can equitably divide it. Maj. op. 131; In re Marriage of Balanson, 25 P.3d 28, 36 (Colo.2001); In re Marriage of Jorgenson, 143 P.3d 1169, 1172 (Colo.App.2006). While I disagree with their theory of valuation, I agree with the majority that the property should be valued as of the date of the decree. Maj. op. 12; Balanson, 25 P.8d at 36. The majority, however, fails to treat accrued leave as we have treated other property that will also not be received until a future date, such as pensions. We have previously held that if the employee spouse will not receive the property until a future date, courts must calculate the present value of the property in order to make an equitable distribution. In re Marriage of Hunt, 909 P.2d 525, 531 (Colo.1995). When a trial court cannot "reasonabl[y] estimate" the present value of the asset, it cannot presently distribute it. See In re Marriage of Gavito, 794 P.2d 1377, 1379 (Colo.App.1990) ("[UJnless a trial court can make a reasonable estimate of the present value of [an asset], it has no basis for making a present distribution of that asset.").
" 43 Unlike calculating the present value of a pension, it will be nearly impossible for a court to determine the present value of accrued leave. In order to determine the present value of acerued leave, a court must consider a bevy of speculative and indeterminate factors such as future illness, vacations, company policy, lifestyle changes, job changes, family needs, and retirement. The majority acknowledges that several jurisdictions share my concern and have thus found that the present value of accrued leave is indeterminate and speculative. See Maj. op. 17 (citing Akers v. Akers, 729 N.E.2d 1029, 1032 (Ind.Ct.App.2000) ("[I]t was mere speculation for the trial court to assume that [the employee spouse] would not suffer any illness and would retain at least 187 unused sick days at their current value until retirement."); Preiss v. Preiss, 238 Wis.2d 368, 374, 617 N.W.2d 514, 517 (Wis.Ct.App. 2000); Bratcher v. Bratcher, 26 S.W.3d 797, 800 (Ky.Ct.App.2000); Thomasian v. Thomasion, 79 Md.App. 188, 200, 556 A.2d 675, 681 (1989) ("[Acerued vacation or holiday time] may be, and often is, dissipated when the person entitled to do so, takes vacation or holiday time. Thus, it is far from as tangible as, and much more difficult to value, not to mention more personal than, a pension or retirement benefits.")). But, the majority minimizes this critical problem of valuation and directs courts to look at the terms of the *639employment agreement or policy that establishes the enforceable right to determine a value. Id. 131. Yet the record before us does not support the majority's assumption that a trial court can in fact make such a determination, even when it has definitive information about the leave policy.
4 44 Even if the trial court had evidence of the terms of the leave policy of the husband's employer, the facts of this case present a perfect example of the difficulties of valuing accrued leave. As previously noted, at the time of the permanent orders, the court valued the husband's accrued leave at $23,232. The trial court ordered the husband to pay one-half of this "value" of the accrued leave, $11,616, to the wife. In so doing, the trial court in effect assumed that the husband would never use his accrued leave as time off. Yet, the exact opposite occurred. The trial court allowed the wife to relocate to Florida with the children. Because the wife and his children relocated, the husband used his leave to visit his children. By the time this Court heard oral arguments, the husband had used all of his accrued leave. As a result, the actual present value of the husband's acerued leave on the date of distribution in this case was zero.
IH.
1 45 The facts of this case demonstrate the inequities of double counting accrued leave as both income and property and the difficulties of calculating the present value of the ac-erued leave. To avoid inequitable results, if a trial court orders child support or maintenance, it should treat accrued leave only as income. On the other hand, if the trial court does not order child support or maintenance, it should consider accrued leave only as an economic cireumstance when it divides marital property. Hence, I concur in the judgment only.

. For example, if a spouse, whose accrued leave is vested and payable at retirement, is on the cusp of retirement, the present value can likely be calculated because nearly all of the future contingencies have been removed.